Title: To John Adams from François Adriaan Van der Kemp, 16 August 1815
From: Van der Kemp, François Adriaan
To: Adams, John




My Dear and high respected Frend
Oldenbarneveld 16 aug. 1815.


To relief a while mÿ distressed mind I take up again your interesting favour of July 13—but do not expect, I make no pretence to it, that I Shall answer it as it deserves, as I Should wish—It is but Seldom, that I can persuade myself to come up to this pitch—but I am fully convinced of your indulgence. I know that even an indifferent line is not unacceptable to your kindness. I entered Some time Since a course of chemical lectures—and was delighted by it as much as instructed; was I younger—and in a more affluent Situation, I Should devote all my strenght to it as no knowledge Seems to me more apt as this to develop and explain the wisdom of the creator—what an useful and interesting work might be performed by a enlightened Chemist, if he display’d by chemical experiments the intelligence of a first cause in all the operations and combinations of his works! when I was young I devoted a part of my time to this Study, but convinced ere long of the folly to grasp at everÿ thing, I abandoned it and threw myself entirely in the Study of the Public Law and that of my late Countrÿ—and was not unsuccessful—but alas! what avails me now this vain knowledge—what profit do I reap from these unrelented exertions?
I have been thwarted in this new pursuit, to which I was encouraged by some professional frends by a relapse in head-ache—though less Severly than formerly, but preying more on my Spirits, and have resolved to make an excursion—for a few days—with my Dear Daughter—to Oneÿda Lake—to bid a last farewel to a respectable frend Mrs Barnhard—who is persuaded—on the decision of her Physician, that this year Shall be her last—and Submits without reluctance with a calm resignation—Her wishes are accomplished—She enjoÿs independence and affluence—which they had before by birth and from family—thro her own and her husbands and only son’s unexampled industrÿ—while befor she lived and was educated in the first circle of high life—She has seen her Son married—in a respectable family—Bloomfield—and does not wish to protract her journey here. I was not there in three years—and She desires to see us once more—particularly my Daughter. I nearly envy her lot, and find it a difficult task—to learn to Submit, and wait—till we are called in our Turn—Must I make an apologÿ for mÿ manner of corresponding? in that case I must not have written—I must have forgotten, that I did write to mÿ venerable frend—your Ladÿ Soothed my Sorrows in the absence of mrs v. d. k—and you Succeeded—in making me participate in the happiness She enjoy’d at Philadelphia—But you must feel—as you my friend—what it is to be interested in domestic Scenes of bliss—to paint these with Such vivid colours.
I must have expressed myself very incorrectly—which happens more—and against my design—if I penned—that I was a dissenter from you in Politics and Religion—my intention was to Saÿ, that I trusted So much in your indulgence and candour, of which I had So many proof, that although we differed in Speculative opinions in Politics and religion, it would be of no more consequence, than if it related to Philosophical and Literarÿ pursuits.
In politics—generally spoken—I owe you, what I know—and revere you as my master—although I might differ in opinion about our Situation, and the conduct of our Rulers—and here yet, I maÿ err and grope in the dark. Our Religious creed, I believe, is verÿ much in unison—mine is not altered in forty years—and formed—upon a plain rule—believing I must Say convinced, of the historical truth of Christianity—it seemed to me if it was a revelation of a good and wise Being—an honest—uninstructed mind—the meanest man with a Sound head and Sincer heart, must be able to discover So much of its truth—to be the rule of his conduct and happiness—I perused thus the Scriptures—and did not care about that, which I did not understand—at a first attentive perusal—renewed this inquiry in that manner again and again—and was confirmed in a Simple doctrine and lately renewed it again without any new discoveries.
I thank God with you of having been placed in the blessed abode I thank him for our elegant—useful and noble frame and limbs—I thank him to have given us an assurance of an immortal existence and praÿ fervently—that—my weeknesses and follies notwithstanding I maÿ be mercifully favoured—to be replaced in the society of those I loved and respected, in what ever low degree it were—to learn and improve from their exalted example. The absence from them—although finally conducive to happiness—would be a severe punishment—and even a following rejoinder—an inferior degree of attained perfection, with a vivid Sense, that a superor excellence had been placed within my reach—would remain eternally a matter of regret—which recollection must give more or less bitter pangs. 
You did not expect, my Dear Adams! to hear again from your beloved and respected frend—I knew—the communication would be delightful—it was a sauf conduit for my Letter—ah—Adams!—my heart is Sadly wounded—I can not write it without tears—that frend—de Gyzelaer is no more!—He died the 30 Maÿ—In april—he send me word—with Some Books—to write me ere long—and his last Letter—of which I give you notice, was the warmest efusion of his noble heart, I ever received—I answered him directly—which alas! Shall never reach him, but I would maÿ be balsam in the wounds of his amiable and excellent Daughter—you, who loved and respected him, will feel for me—will pity me—two more of my frends are remaining—and both older as I am—De gyzelaer was 64—Our intimacy begun in 1774—at the university, and was as ardent in our declining years—as in the days of our youths—One of the best men of that Countrÿ is gone—I Shall bewail my loss, and regret, that your friend Everett can not reap the benefit of my Introductory Lett—in this respect too my endeavours to do good—to be usefull have been in vain.I remain / your obliged frend


Fr. Adr. van der kemp




